So OA nN HR Nn BW WN

NO NO NO NY HN HN NHN ND WN RBH Hae ye Re Re ee
on HD nN BP WN KH OD CO DWBA HR nA BW YN KF CO

Case 3:18-cv-02205-BEN-KSC Document 4 Filed 10/05/18 PagelD.63 Page 1 of 2

RICHARD D. McCUNE, State Bar No. 132124
rdm@mccunewright.com

DAVID C. WRIGHT, State Bar No. 177468
dcw@mccunewright.com

MAKK I. RICHARDS
mir@mccunewright.com
MCCUNE WRIGHT AREVALO LLP
3281 East Guasti Road, Suite 100
Ontario, California 91 761
Telephone: noe 557-1250
Facsimile: 909557-1275

DOUGLAS C. SOHN, State Bar No. 82920
dsohn@sohnlaw.com

Sohn & Associates ; ;

16970 West Bernardo Drive, Suite 400

San Diego, California 92127

Telephone; (619) 237-7646

Attorneys for Plaintiff Wendy Hightman,
and the putative class

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF CALIFORNIA

WENDY HIGHTMAN, on behalf of Case No.: 18-cv-02205-BEN-KSC
herself and all others similarly
situated,
, CONSUMER LEGAL REMEDIES ACT
Plaintiff, VENUE AFFIDAVIT OF PLAINTIFF
WENDY HIGHTMAN

V.
FCA US LLC, and DOES 1 through
10, inclusive,

Defendants.

 

I, Wendy Hightman, hereby declare and state as follows:

1. 1am over the age of 18 and a Plaintiff in this action. The facts contained in this
declaration are based on my personal knowledge and information and I have gathered
that is available to me, and if called upon to do so, I could and would testify to the

matters stated herein.

 

 

 

CLRA Venue Affidavit of Plaintiff Wendy Hightman
Case No. 18-cv-02205-BEN-KSC

 
oOo Oo nD NM BP YW HPO

Oo pO NHN NH NH KN NY KN NYO Re RR Be oo Se eS Se
oOo ny NWN mH BW NYO KK ODO OO WAT HDA BPW NO KK OC

Case 3:18-cv-02205-BEN-KSC Document 4 Filed 10/05/18 PagelD.64 Page 2 of 2

2. I make this affidavit as required by California Civil Code section 1780(d).

3. The complaint in this action is filed in the proper place for trial of this action
because Defendant FCA US LLC does business in San Diego county and a substantial
portion of the events, acts, and omissions that are subject to the claims in this matter
occurred in San Diego county.

I declare under penalty of perjury under the laws of the State of California and the
United States that the foregoing is true and correct.

Executed on September 2S, 2018.

 

Wa

Wendy Hightman

 

 

 

CLRA Venue Affidavit of Plaintiff Wendy Hightman
Case No. 18-cv-02205-BEN-KSC

 
